DETAILED ACTION
	For this Office action, Claims 10-19 are pending.  Claims 1-9 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 January 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 10 January 2022, regarding the grounds of rejection of the respective claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended independent Claim 10, upon which the remaining claims are dependent, in a manner that overcomes the teachings of the prior art cited in the grounds of rejection of the previous Office action; therefore, upon further consideration, the grounds of 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: independent Claim 10 as amended recites a transportable polluted water system in part comprising an oil pipe and a water pipe both distinct from a further suction pipe; the claim as amended also recites an intermodal container requiring a transportation connecting element, and a volumetric pump connected via said suction pipe to a floatable skimmer and configured to vary a volume of a chamber within said pump.  These limitations, taken in combination together and with the other recited features, are not taught or made obvious in the prior art.  The claims are therefore considered allowable at this time.  For more detail on why the claims are considered allowable, please consult the Applicant Arguments/Remarks Made in an Amendment file 25 January 2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        01/25/2022